DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
As of the Office Action dated December 24, 2020 claims 1-21 were pending and claims 1-21 stood rejected.  Claims 1, 8 and 15 have been amended.  Claims 6-7, 13-14 and 20-21 have been cancelled.  No claims have been added.  Claims 1-5, 8-12 and 15-19 are therefore currently pending and are presented for examination on the merits.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on March 24, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s argument with regard to the 35 U.S.C. § 101 rejection of claims 1-21 has been fully considered but is not persuasive.  The features that Applicant relies upon for allegedly forming a practical application are part of the abstract idea itself.  Applicant has merely repeated the entire claim as allegedly being directed towards a practical application of the abstract idea but has not performed the required analysis under Prong Two of Step 2A of showing any portions of the claim that could be considered as elements under the Prong Two analysis but merely argues portions of the abstract idea.  The “improving of the success rate of recommendation without significantly improving the interruption rate” and being “easier for the user to accept the new payment service 
Applicant’s argument with regard to the 35 U.S.C. § 102 (a)(2) rejection of claims 1-5, 7-12, 14-19 and 21 as being anticipated by Astrada has been fully considered but is moot in view of the new grounds of rejection.
Applicant’s argument with regard to the previous 35 U.S.C. § 103 rejection of  claims 6, 13 and 20 as being unpatentable over Astrada in view of Laracey has been fully considered but is moot in view of the new grounds of rejection.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 8-12 and 15-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 recites a method and meets Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter referred to as 2019 PEG).  Claim 1 recites as follows:
1. A service recommendation method, comprising:
receiving, by a server and from a user terminal, a recommendation request, wherein the recommendation request is sent in response to a determination that a user has entered a predetermined scenario and an activation condition of a predetermined payment service for the user is satisfied;
obtaining, by the server, attribute information of the user based on the recommendation request
determining, by the server, a recommendation document by matching the attribute information of the user with one or more predetermined rules associated with the predetermined payment service; and wherein determining the recommendation document comprises:
determining that the user is a predetermined user by a determination that a model of the user terminal belongs to a predetermined model set, wherein the predetermined model set comprises a predetermined age range of the user, a predetermined tier of a city which the user is in, and a predetermined amount that the user is able to pay;
determining that the attribute information of the user matches the one or more predetermined rules, wherein the one or more predetermined rules comprises a user attribute rule associated with a preset payment service in the user terminal; and
determining the recommendation document based on the user attribute rule;

receiving, by the server and from the user terminal, behavioral data of the user based on the recommendation user interface; and
adjusting, by the server, the one or more predetermined rules based on the behavioral data.
The claim is then evaluated under Prong One of Step 2A in which the claim is evaluated as to whether the claim recites a judicial exception.  The claim recites operations of receiving a recommendation request from a user in response to a user entering a scenario, obtaining attribute information of the user, determining a recommendation document by matching the attribute information with rules by determining that a model of user terminal belongs to a model set, that the user is of an age range, is in a tier of city and an amount that the user is able to pay, that the attribute information matches predetermined rules, determining the recommendation document, sending the recommendation document for recommending one or more payment services, receiving behavioral data and adjusting the rules based on the behavioral data.  The claim involves three categories of subject matter held by the 2019 PEG to be directed towards abstract ideas.  Recommending a payment service falls under the broad heading of an economic practice but also can be viewed as a way of managing personal behavior by gathering information regarding the user, the scenario, and using stored rules to influence the user into acting in a particular manner based on the user’s 
The claim is then evaluated under Prong Two of Step 2A in which the claim is evaluated as to whether the claim contains additional elements that integrate the exception into a practical application of the exception.  The claim recites a server and a user terminal.  There are no operations in the claim that do not involve the abstract idea itself that under the 2019 PEG would be considered as elements.  No technological improvement is being made to either the server or the user terminal and the claim merely applies the abstract idea to a particular technological environment.  Therefore under Prong Two of Step 2A the claim is deemed as ineligible.
Dependent claims 2-5 merely extend the abstract idea of claim 1 by reciting further descriptions of the rules and use and description of attributes and merely add additional layers of abstraction to the abstract idea of claim 1 as no additional elements are introduced and the operations remain under the categories of abstract ideas presented in the 2019 PEG.
The claim is then evaluated under Step 2B in order to determine whether the claim recites additional elements that amount to significantly more than the abstract BASCOM Glob. Internet Servs. v. AT&T Mobility, LLC, 119 USPQ2d 1236 (Fed. Cir. 2016)).  It is also clear that no similarity is present with regard to McRO (McRO, Inc. v. Bandai Namco Games Am. Inc., 120 USPQ2d 1091 (Fed. Cir. 2016)) as the process applied in McRO which involved the evaluation of a plurality of subsequences of phonemes in order to set morph weights and was a process that was not previously used by human beings in performing lip synchronization between the animated characters and the reproduced sounds.  While McRO acknowledged that human beings could perform the operations recited in the steps it was also clear that human beings had never previously acted in such a manner, particularly as it applied to the evaluation of subsequences of phonemes in order to set the morph weights.  However in the instant claims the recited operations of receiving requests for recommendations from a user, gathering information about the user, consulting with rules or guidelines and issuing a recommendation are all operations that DDR Holdings (DDR Holdings, LLC v. Hotels.com, LP, 113 USPQ2d 1097 (Fed. Cir. 2014)) as there is nothing in the claims themselves or even in the written description to explicitly state or even implicitly suggest that the claims involve anything more than generic computer operations.  It is also clear that there is no similarity to Enfish (Enfish, LLC v. Microsoft Corp., 118 USPQ2d 1684 (Fed. Cir. 2016)) because nothing within the claim or the four corners of the written description provides any teaching or suggestion of an improved computer algorithm for analyzing data such as the self-referential table of Enfish that brings about an improvement to the computer itself where Enfish taught that the claimed invention brought about “increased flexibility, faster search times, and smaller memory requirements” (Enfish at 1690).  There is also no technological improvement being made to any external technology (Diamond v. Diehr, 450 U.S. 175, 184 (1981)).    The written disclosure at paragraphs 0135-0137 describes only the use of a generic unimproved computing environment and describes the elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. §112 (a) (“In other words, the claims in Diehr were patent eligible because they improved an existing technological process, not because they were implemented on a computer”, Alice at 1983).  Therefore it is clear that no inventive concept is present sufficient to confer eligibility in light of the fact that the claims are clearly directed towards an abstract idea.  As such claims 1-7 are deemed as being directed towards ineligible subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 8-12 and 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “…a predetermined tier of a city which the user is in”.  Claims 8 and 15 contain similar language.  The claim is supported by the language of paragraph 0050 of the filed application “…the server can determine that…the user’s city is a first-tier city”.  The language is unclear because the term “first-tier” is a relative term which renders the claim indefinite. The term “first-tier” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The scope of the claim would only be dependent of the mind of the user 
Claims 2-5 are also rejected as being dependent upon claim 1.
Claims 9-12 are also rejected as being dependent upon claim 8
Claims 16-19 are also rejected as being dependent upon claim 15.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-12 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Astrada et al. (U.S. Patent Publication 2019/0213660, hereinafter referred to as Astrada) in view of Laracey (U.S. Patent Publication 2017/0236118) in view of Wong (U.S. Patent Publication 2014/0122213).
As per claims 1, 8 and 15
Astrada discloses receiving, by a server and from a user terminal, a recommendation request, wherein the recommendation request is sent in response to a 110 may include various configurations, including, but not limited to, receiving user financial or other data, receiving user selection of at least one of a product type or a service type or a financial action plan, presenting a test drive interface for each suggested product or service, receiving user selection of one of the product(s) or service(s) for test drive, providing user-specific results comprising a financial assessment that includes a look-back period, a forward projection, or both, and receiving user selection of one suggested product or service”, 0074 “The user interface 110 may list the products, organize products by type, and enable the user to explore the products by specific product type, such as car loan, home loan, student loan, credit card, home insurance, among other types”, 0082 “The Budget Tool may include demonstrating the user's current allocation of income, establishing the user's budget based on the service's proprietary budget tools, permitting the user to define its own customized budget, and providing insights or suggestions for how the user could meet its budget, including through customized tool or product suggestions as determined by the product suggestion manager 150”) (Examiner would add that the written disclosure does not explicitly define what constitutes a “payment service” and therefore broadest reasonable interpretation is being applied which can be any type of service provided to a financial customer to facilitate payments to, or from, the financial customer and the nature of the service is broad in scope)
Astrada discloses obtaining attribute information of the user based on the recommendation request (0075 “The decision engine 151 incorporates and weights credit card suggestions would be produced based on a weighted average calculation of the user's cohort/segment attributes, the user's defined preferences and goals, a comparison with the features of the user's current credit card product(s), the user's historical financial transactions and exhibited behavior, historical financial transaction and exhibited behavior of other users, as well as data derived from this data or from the data of other users”)
Astrada discloses determining a recommendation document by matching the attribute information of the user with one or more predetermined rules associated with the predetermined payment service (0073 “The product suggestion manager 150 configurations may include, but are not limited to, applying product-suggestion business rules to user data, and determining at least one suggested product or service or financial action plan based on the applied product-suggestion business rules. The product suggestion manager 150 comprises a decision engine 151 and business rules component 152 that comprises product-suggestion business rules. Product-suggestion business rules are defined by financial action plan or product or service type, and may include discrete combinations of related products, or combinations of services. The product-suggestion business rules may depend on whether the user has an existing product in the same product family or an existing service in the same service family (or combination if appropriate). For example, if the The decision engine 151 incorporates and weights data from the user's selected preferences, from the user's associated segment or cohort, from the user's historical financial behavior and performance, from the user's defined financial action plan or other tools, as well as data derived from this data or from the data of other users that would provide for customized suggestions for the user. For example, credit card suggestions would be produced based on a weighted average calculation of the user's cohort/segment attributes, the user's defined preferences and goals, a comparison with the features of the user's current credit card product(s), the user's historical financial transactions and exhibited behavior, historical financial transaction and exhibited behavior of other users, as well as data derived from this data or from the data of other users. The decision engine 151 uses various techniques to assess the above data and predict categories to produce customized suggestions for the user, by employing regression analysis, multiclass classification algorithms, and clustering algorithms. For example, decision engine 151 could generate credit card recommendations using item-based collaborative filtering, or other model-based algorithms for making recommendations. Using this algorithm, the similarities between the different credit cards in the dataset are calculated using one or more similarity measures. These similarity measures are then used to predict ratings for user-item pairs not present in the dataset”)

Astrada discloses determining that the attribute information of the user matches the one or more predetermined rules, wherein the one or more predetermined rules comprises a user attribute rule associated with a preset payment service in the user terminal (0111-0116)
Astrada discloses determining the recommendation document based on the user attribute rule (0111-0116)
Astrada discloses sending, from the server to the user terminal, the recommendation document for the user terminal to display a recommendation user interface to the user based on the recommendation document, wherein the recommendation user interface displays one or more predetermined payment services (0079 “The product suggestion manager 150 presents to the user, via the user interface 110, a defined list of suggestions for each product or service type or at a particular step within a financial action plan. The user interface 110 may further suggest financial or other products or actions that would enable the user to maximize the benefits from using a suggested product or a suggested service. The product suggestion manager 150 may display suggested product(s) and/or service(s) in a product marketplace of the user interface 110 or other areas of the user interface 110, such as any landing page or dashboard. Display of suggested product(s) and/or service(s) may be visually demonstrated according to their relative weights or scores”)

Astrada discloses adjusting the one or more predetermined rules based on the behavioral data (0085 “The data produced through this assessment may be derived by and incorporated into the business rules and other financial action plan manager components through statistical analysis and machine learning techniques as conducted by decision engine 141 in the manner described herein, and/or decision engine 151 in the manner described herein, and may be presented to the user according to the business rules or otherwise made available for the user to access at any time”)
Astrada does not explicitly disclose determining that the user is a predetermined user by a determination that a model of the user terminal belongs to a predetermined model set.  Laracey teaches determining that the user is a predetermined user by a determination that a model of the user terminal belongs to a predetermined model set (0084 “Each mobile device 202 may, for example, be identified by its phone number and/or other unique identifier(s) (such as a hardware serial number, an ASIN, a Advertising Identifier in the case of an iPhone, a component serial number such as a CPU serial number or the like). In some embodiments, where the customer registers from a browser on their mobile device, or by first downloading a payment application having a registration module onto their mobile device, the system may capture unique identifying information associated with the mobile device (e.g., such as a hardware serial number, an ASIN, a Advertising Identifier or other device identifiers), 0091 “When Jane uses her mobile device to conduct a transaction using the present invention, the 230 (or the wallet issuer 260) will compare the rules and preferences Jane has specified to the details of the transaction to recommend which payment account(s) are available for the transaction”, see also 0015 “when a consumer operates a mobile device to conduct a transaction with a merchant, the mobile device (and/or the mobile device operating in conjunction with a wallet issuer) must determine which token issuing authority issued a token on behalf of the merchant so that the transaction can be conducted between the consumer (operating the mobile device) and the merchant”)
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the test-drive of a product or service of Astrada with the transaction token of Laracey for the purpose of enabling users of mobile devices to conduct transactions in an efficient and reliable manner (0005).
Laracey, while teaching the determination of a location (0021, 0100) does not explicitly disclose the determination of the city.  Wong teaches the determination of the city (0063 “Based on the location of the user determined by Internet Protocol, user submission, user profile, or inferred, a user profile is created 201. The user profile comprises the location of the user (country, province/state, city, or GPS location)”.
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the test-drive of a product or service of Astrada with the transaction token of Laracey with the comparing of incentive programs of Wong for the purpose of producing an optimal combination of payment methods independent of any immediate purchase decision (0008).
As per claims 2, 9 and 16
priority—an integer corresponding to the priority of the rule (lower is higher priority), e.g. 1 conditions—the actual representations of the rules”)
Astrada discloses each of the one or more predetermined rules corresponding to a recommendation document (0006 “in a test-drive interactive component of the mobile computing device: apply product-suggestion business rules to user data; determine at least one suggested product or service based on the applied product-suggestion business rules; present a test drive interface for suggested product(s) or service(s)”)
Astrada discloses determining the recommendation document comprises: sequentially matching the attribute information of the user with the one or more predetermined rules based on the priority order (0112-0114) (Examiner views that the ordered JSON representations based on business rules and conditions of Astrada form a sequential matching as claimed, particularly in light of the fact that the written description does not provide any further discussion of the nature of the sequential matching other than being based on priority)
Astrada discloses in response to the attribute information of the user matching a rule among the one or more predetermined rules, selecting a payment service corresponding to the one or more predetermined rules as the recommendation document (0111, 0115-0116)
As per claims 3, 10 and 17
156 is configured to conduct a gap assessment at defined intervals to produce financial action plan data (e.g. data from an assessment of a user designated financial action plan against user data, such as the user's historical, current, or projected financial transaction and behavior data, or against a suggested product or service; including data based on user data and user compliance with the user designated financial action plan). The data produced through this assessment may be derived by and incorporated into the business rules and other financial action plan manager components through statistical analysis and machine learning techniques as conducted by decision engine 141 in the manner described herein, and/or decision engine 151 in the manner described herein, and may be presented to the user according to the business rules or otherwise made available for the user to access at any time”)
Astrada discloses determining that the attribute information matches the scenario rule (0085 “For example, decision engine 151 may result in the creation of user clusters by product type with the clusters as described herein, resulting in the creation of 194. Further, in this example embodiment, for a user financial action plan of “Purchase a Home”, decision engine 156 conducts a numerical computation to assess whether the user is conforming to the spending and saving limits embedded in the user's current plan step of “saving for a down payment”; and to the extent the user is not conforming to the limits, the financial action plan decision engine 156 may incorporate a new suggestion for the user to obtain an automated savings application, and will embed in the financial action plan data the suggestions for automated savings applications for the user's cohort that are produced through the analysis conducted by decision engine 151 and described herein”)
Astrada discloses selecting a payment service associated with the scenario rule as the recommendation document (0086 “The financial action plan manager 155 may also be configured for determining at least one suggested product, service, or tool based on applied financial action plan business rules. Alternatively, the product suggestion manager 150 configurations may also include, applying product-suggestion business rules to financial action plan data, and determining at least one suggested product, service, or tool based on the applied product-suggestion business rules, wherein the at least one suggested product, service, tool enables the user to comply with a user designated financial action plan”)
As per claims 4, 11 and 18
Astrada discloses wherein the attribute information of the user comprises identification information that indicates whether the user has a historical activation record of the predetermined payment service, the one or more predetermined rules comprise an activation record rule, and determining the recommendation document 
Astrada discloses determining that the attribute information matches the activation record rule (0081, 0085)
Astrada discloses selecting a payment service associated with the activation record rule as the recommendation document (0086)
As per claims 5, 12 and 19
Astrada discloses wherein the attribute information of the user comprises a frequency of payment made by the user using the user terminal, the one or more predetermined rules comprise a payment frequency rule, and determining the recommendation document comprises: determining that the frequency exceeds a predetermined threshold (0034, 0094, 0097 “In this example embodiment the ratio threshold for a difficulty month is 93%. The decision engine 141 would therefore calculate March as a difficulty month. Furthermore, for example, a credit card test drive would employ hierarchical clustering and dimension-reduction algorithms to define classes or clusters of users that the user belongs to, and then finding characteristics in the class that are statistically significant in predicting success or failure in using the product, and then identifying whether the user has those characteristic(s)”
Astrada discloses determining that the attribute information matches the payment frequency rule (0034, 0094, 0097)
Astrada discloses selecting a payment service associated with the payment frequency rule as the recommendation document (0097, 0101-0103)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D NIGH whose telephone number is (571)270-5486.  The examiner can normally be reached on 5 to 7:15 AM and 10:45 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES D NIGH/           Senior Examiner, Art Unit 3685